249 P.3d 1027 (2011)
In re the Personal Restraint Petition of Dean Eric BAGLEY, Petitioner.
No. 84373-2.
Supreme Court of Washington.
March 29, 2011.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Chambers, Fairhurst, and Stephens, considered this matter at its March 29, 2011, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's Motion for Discretionary Review is granted, and the matter is referred to the superior court for a reference hearing on whether Petitioner waived his right to appeal his underlying convictions. Following the reference hearing the matter will be returned to this Court for further consideration.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE